DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 has been considered by the examiner.

Status of the Claims
The response and amendment filed 06/29/2022 is acknowledged.
Claims 1-24 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 102(a)(1) and 35 USC 102(a)(2):
Applicant has argued Perdrizet does not provide explicit disclosure of zinc. Applicant has argued Perdrizet does not teach or suggest the instantly claimed method of inhibiting an effect of a noxious insult by intravascular administration of zinc. Applicant has argued zinc is mentioned only a few times in Perdrizet and does not teach administering zinc to a subject as an effective protection against noxious insult. 
This argument is unpersuasive. 
Perdrizet clearly teaches and claims a method for protecting a mammal from injury due to hyperthermia or hypothermia comprising administering to the mammal an effective amount of a composition comprising zinc ions (Perdrizet, e.g., claim 8). It is acknowledged that Perdrizet mentions other heavy metals, however, Perdrizet is clearly focused on only two heavy metals, i.e., tin and zinc (Perdrizet, e.g., Abstract). Perdrizet teaches the use of zinc metal ions for protection against injury caused by a noxious condition (Perdrizet, e.g., abstract). 

Applicant has argued Perdrizet discloses a broad range of routes of administration of heavy metals at a site of treatment but fails to make any explicit reference to zinc in the context of routes of administration. Applicant has argued Perdrizet does not teach or suggest the instantly claimed method of administering zinc intravascularly to a subject.
This argument is unpersuasive. 
Perdrizet clearly teaches administering zinc to the patient wherein the method comprises administering via route selected from the group consisting of intradermal, intramuscular, intraperitoneal, intravenous, subcutaneous, intramedullary, and intranasal (Perdrizet, e.g., claims 8 and 11).  The exclusive list and limited number of routes of administration claimed indicate one skilled in the art would have at once envisaged practicing the method of protecting from injury by administering the zinc by intravenous administration. This meets the limitation of intravascular administration of zinc required by claim 1. 

Applicant has argued Perdrizet does not provide an enabling disclosure to guide a person of ordinary skill in the art to practice the instantly claimed method of administering zinc to a subject intravascularly to inhibit the effect of a noxious insult. Applicant has argued there is nothing in the working examples to show that zinc would work to protect against a noxious insult. Applicant has argued Perdrizet does not mention zinc in the working examples. Applicant has argued the examples only refer to stannous chloride and do not provide a route of administration, the dose administered, and the duration prior to warm ischemic injury of the kidney that SnCl2 was administered in example II. Applicant has argued Perdrizet’s working examples lack sufficient information to enable a person of ordinary skill in the art to use stannous chloride, let alone practice the presently claimed invention. Applicant has argued Perdrizet provides no enabling disclosure whatsoever that zinc would be effective in inhibiting an effect of a noxious insult as instantly claimed. 
This argument is unpersuasive. 
Since Perdrizet issued as a patent and claims a method for protecting against injury from a noxious condition, e.g., hypothermia or hyperthermia comprising administering a zinc ion in sufficient quantity (Perdrizet, e.g., claims 8 and 18), wherein the route of administration is selected form the group consisting of intradermal, intramuscular, intraperitoneal, intravenous, subcutaneous, intramedullary, and intranasal, the reference enjoys a presumption of validity. See MPEP 2121.
With respect to dosage amount, Perdrizet provides a dose of 0.15 mg/kg in example I for stannous chloride. Since Perdrizet teaches this same dose more generally at c3:30, one skilled in the art would have understood this teaching for an effective dose of zinc. The dose of 0.15 mg/kg is a clearly disclosed value within the range recited in claims 3-4. Further, Perdrizet teaches the dose will vary depending on known factors such as the age, health, and weight of the recipient, the nature and extent of symptoms, kind of concurrent treatment, frequency of treatment and desired effect (Perdrizet, e.g., c3:25-30). Perdrizet teaches optimum concentrations can be determined empirically using procedures known in the art (Perdrizet, e.g., c3:32-40).

With respect to the rejections of claims 1-6 and 9-24 under 35 USC 103 over Perdrizet in combination with Zhou, Dobson, Spada, Abdallah, or Rao:
Applicant has argued the skilled artisan would not have had a reasonable expectation of success because Perdrizet merely lists zinc as one of many heavy metals without the working examples that would teach or suggest zinc would be effective in protection against a noxious insult. Applicant has argued Perdrizet therefore provides no reasonable expectation that zinc would be successful in inhibiting the effect of a noxious insult as claimed. 
This argument is unpersuasive. 
Perdrizet clearly teaches administering zinc to the patient wherein the method comprises administering via route selected from the group consisting of intradermal, intramuscular, intraperitoneal, intravenous, subcutaneous, intramedullary, and intranasal (Perdrizet, e.g., claims 8 and 11).  The exclusive list and limited number of routes of administration claimed indicate one skilled in the art would have at once envisaged practicing the method of protecting from injury by administering the zinc by intravenous administration. This meets the limitation of intravascular administration of zinc required by claim 1. 

Applicant has argued evidence that not all heavy metals are suitable for the treatment of noxious insult such as ischemia reperfusion injury. Applicant has argued post filing publication (O’Kane, Biometals, 31, 2018) show that preconditioning with 50micromolar zinc for 4 hours significantly improved survival compared with untreated cells, whereas the same effect was not observed when HK-2 cells were preconditioned with 50 micromolar magnesium, 50 micromolar manganese, or 50 micromolar nickel. Applicant has argued neither of theses heavy metals provide protection against IRI in vitro and while pre-treatment with 50 micromolar copper provided some protection against IRI in vitro, this effect was still significantly less than that seen with zinc. Applicant has argued copper which is listed as one of “heavy metals” by Perdrizet was only marginally effective which demonstrates that not all heavy metals disclosed by Perdrizet are effective for protection against noxious insult. Applicant has argued it is improper to assume that zinc would have been effective merely because Perdrizet listed it as one of many “heavy metals” without demonstration of its effectiveness in the working examples. 
This argument is unpersuasive. 
Applicant’s argument appears to be based, in part, on Perdrizet’s broad disclosure without consideration of the clear focus of the reference on zinc and tin. Perdrizet’s teachings are not limited to a list of heavy metals since Perdrizet clearly teaches zinc (Perdrizet, e.g., Abstract) and claims methods specifically directed to the use of zinc (Perdrizet, e.g., claims 8-11) for protecting subjects against injury from noxious conditions, e.g., hyperthermia, hypothermia, and/or ischemia (Perdrizet, e.g., Abstract, claim 8, and c1:30-39). 
Based on the clear disclosure of zinc for protecting against injury from noxious conditions found in Perdrizet’s teachings, one skilled in the art would have had a reasonable expectation of successfully inhibiting the effect of noxious insults with zinc. 
Since Perdrizet clearly suggests ischemia as a noxious condition for which zinc was useful for protecting the skilled artisan would not have found Applicant’s evidence unexpected. 
The evidence relied upon is limited to a model for ischemia using a single concentration and administration prior to insult. None of the present claims are limited by a combination of concentration, time of administration, and dose for ischemia. Thus, the evidence is not commensurate in scope with the claimed invention. 

Applicant has argued the unexpected advantages of intravascular administration of zinc since intravascular zinc led to more precise control over the therapeutically effective amount of zinc, while minimizing toxicity. Applicant has argued oral administration is associated with greater variability in zinc plasma levels and, poorer control over the levels of therapeutically available zinc. Applicant has argued the advantages of intravascular administration were unexpected and could not have been predicted based on Perdrizet’s suggestion that all type of administration are equal.
This argument is unpersuasive.
As evident from the citations made in Applicant’s remarks, pg. 10, the disadvantages of orally administering zinc were known by those skilled in the art before the effective filing date of the presently claimed invention. Moreover, Perdrizet does not appear to teach all routes of administration are equal since Perdrizet, e.g., claim 11, suggests intradermal, intramuscular, intraperitoneal, intravenous, subcutaneous, intramedullary, and intranasal routes were preferred over oral administration. There does not appear to be any evidence of record commensurate in scope with the claimed invention which supports the conclusion that intravascular administration offers an unexpected advantage.

Applicant has argued Abdallah does not teach or suggest the instantly claimed intravascular administration of zinc, but rather teaches away from the claimed invention by teaching oral administration of zinc. Applicant has argued that Perdrizet and Abdallah, either alone or in combination lack the necessary teaching or suggestion to arrive at the instantly claimed invention intravascular administration of zinc. 
This argument is unpersuasive. 
Perdrizet teaches intravenous administration. It was understood from the combined teachings of Perdrizet and Abdallah that intravenous administration of zinc was a known alternative to oral administration for zinc. There is no evidence of record that intravenous/intravascular administration offers unexpected results over the full scope of the claimed invention. 

Applicant has argued Rao does not explicitly teach or suggest the intravascular administration of zinc but rather teaches away from the claimed invention since Rao teaches subcutaneous administration of zinc. Applicant has argued the combined teachings of Perdrizet and Rao, either alone or in combination lack the necessary teaching or suggestion to arrive at the instantly claimed intravascular administration of zinc.
This argument is unpersuasive.
Perdrizet teaches intravenous administration. It was understood from the combined teachings of Perdrizet and Rao that intravenous administration of zinc was a known alternative to subcutaneous administration for zinc (Perdrizet, e.g., claim 11). There is no evidence of record that intravenous/intravascular administration offers unexpected results over the full scope of the claimed invention or specifically for subject having renal cancer. 

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 12-17 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Perdrizet, US 5955111.
Perdrizet teaches methods of protecting a mammal against injury caused by a noxious condition by administering zinc metal ions in sufficient quantity to provide partial or complete protection against injury caused by a noxious condition (Perdrizet, e.g., Abstract, claims 8-11). Noxious conditions are those which cause injury or damage to organs and include ischemia, reperfusion, hypothermia, hyperthermia, toxemia, oxygen or nutrient deprivation, heavy metal toxicity, ethanol toxicity, and superoxide radicals. See Perdrizet, e.g., c1:15-45. Dose will vary depending on pharmacodynamics, mode and route of administration, age, health and weight of patient, nature and extent of symptoms, etc., e.g., dosage may be 0.15 mg/kg (Perdrizet, e.g., c3:24-31). This dose is within the ranges recited in claims 2-4 and 21. Perdrizet teaches intravenous administration of a solution (Perdrizet, e.g., c3:32-60).
Applicable to claim 6: Perdrizet teaches treatment of surgical procedures (Perdrizet, e.g., c5:8-13).
Applicable to claim 9: Perdrizet teaches treatment of toxicity due to contrast materials (Perdrizet, e.g., c5:15-26).
Applicable to claims 12, 16 and 17: Perdrizet teaches administering 1 hour to 1 week prior to injury (Perdrizet, e.g., c3:15-23). There is significant overlap with each of the claimed ranges. 
Applicable to claim 14: Perdrizet teaches the chloride salt (Perdrizet, e.g., c2:60-63).
Applicable to claim 22: Perdrizet teaches the subject is a human (Perdrizet, e.g., c4: 3-11).
Applicable to claim 23: Perdrizet teaches wherein the organ is kidney (Perdrizet, e.g., c5:19-23). Perdrizet teaches wherein the organ is the heart (Perdrizet, e.g., c5:8-13). 
Perdrizet anticipates the subject matter of instant claims 1-6, 9, 12-17 and 22-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 11-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Zhou, Springer Plus, 5, 2016.
Perdrizet teaches a method according to claim 1, and teaches intravenous administration but does not expressly teach administering via peripheral or central vein.
Zhou teaches administration via peripheral venous administration has shown greater penetration of the blood brain barrier and suggests this route for treating hypoxic injury such as ischemic stroke (Zhou, pg. 8, conclusion; pg. 8, ¶ 1, ischemia and stroke). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to administer a solution containing zinc chloride in an effective amount via peripheral venous administration as suggested by Zhou with a reasonable expectation of success. Since Zhou suggests this route of administration may improve penetration of the blood brain barrier and access to the brain, the skilled artisan would have been motivated to use this technique to improve treatment for stroke with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Perdrizet suggests successful administration via intravenous administration and peripheral vein was a known method of intravenous administration. 
Accordingly, the subject matter of claims 1-6, 9, 11-17 and 22-23 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Claims 1-6, 9-10, 12-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Dobson, US 20130190264.
Perdrizet teaches a method according to claim 1, and teaches intravenous administration but does not expressly teach administering via perfusion to the organ.
However, this technique was a known route of administration as evident from the teachings of Dobson. Dobson teaches perfusion to the heart, e.g., amount of active is titrated directly to the organ, e.g., heart, using the patient’s own blood (Dobson, e.g., example 12 and 0153). This route was a known alternative to, or specific form of, intravenous administration. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method as understood from Perdrizet by administering the zinc containing composition via perfusion to the organ with a reasonable expectation of success. The skilled artisan would have been motivated to do so to improve control over the amount administered and to directly administer the composition to the organ which needs it as suggested by Dobson. The skilled artisan would have had a reasonable expectation of success since Perdrizet teaches the zinc composition may be administered by intravenous administration. 
Applicable to claim 8: Dobson teaches the technique for reducing injury to heart tissue during heart surgery, including, e.g., heart transplant surgery (Dobson, e.g., 0134). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method as understood from Perdrizet by administering the zinc containing composition to a subject undergoing surgery, e.g., organ transplant surgery as understood from Dobson with a reasonable expectation of success. The skilled artisan would have been motivated to practice the known method of Perdrizet for reducing tissue damage during ischemic/reperfusion situations, during organ transplant surgery since organ transplant surgery was a known risk for ischemic damage as evident from Dobson with a reasonable expectation of success.
Accordingly, the subject matter of claims 1-6, 8-10, 12-17 and 22-23 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.
 
Claims 1-9, 12-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Spada, US 20080207569 A1.
Perdrizet teaches a method according to claim 1, wherein the noxious insult is ischemia caused by surgical techniques, but does not expressly teach the ischemia occurs during resection of tumor or organ transplantation. 
However, organ transplantation or tumor resection were known causes of ischemia as understood from Spada, e.g., 0068.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method according to Perdrizet for ischemia wherein the ischemia is a result of organ transplant or tumor resection as suggested in Spada with a reasonable expectation of success. Since ischemia was known to occur due to organ transplant or tumor resection, the skilled artisan would have been motivated to practice the method of Perdrizet to prevent injury during these known surgical events which result in ischemia. The skilled artisan would have had a reasonable expectation of success since the method of Perdrizet was generally suggested for reducing injury due to ischemic events caused by surgical and medical techniques.
Accordingly, the subject matter of claims 1-9, 12-17 and 22-23 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claims 1-6, 9, 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Abdallah, J Cell Physiol, 233, 2018 (published 15 May 2018; cited on Applicant’s IDS dated 11/24/2020).
Perdrizet teaches a method according to claim 1, wherein the composition is administered prior to injury, generally from one hour to one week, which range is overlapping with the claimed time frame (Perdrizet, e.g., c3:15-23), but does not expressly teach administering zinc to the subject in multiple doses within 36 hours prior to the noxious insult. 
Abdallah teaches a similar method for preventing injury due to ischemia/reperfusion, where the method comprises administering zinc chloride to attenuate endoplasmic reticulum stress, autophagy and inflammation after renal I/R via significantly increasing the activity of antioxidant enzymes and glutathione levels (Abdallah, e.g., Abstract). Administration of zinc chloride also correlated with a low induction of apoptosis and reduction of inflammation (Abdullah, e.g., Abstract). The method includes administering zinc as two distinct doses 24 hr and 30 min before ischemia (Abdullah, e.g., Abstract and pg. 8678, 2.2 Experimental Design). The study was intended to evaluate the effect of ischemic preconditioning with zinc chloride on renal I/R injury and found that pretreatment with zinc chloride induces a substantial reduction in ER stress and autophagy in ischemic kidneys with the additional benefits of reduced oxidative stress, reduced apoptosis, improved mitochondrial and inflammation parameters.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for reducing injury due to noxious insult, wherein the noxious insult is ischemia/reperfusion by administering two separate doses prior to the insult as suggested in Abdullah with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since to obtain the advantages suggested in Abdullah with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Abdullah suggests the zinc level in tissue correlates to the benefits observed. 
Accordingly, the subject matter of claims 1-6, 9, 12-23 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-6, 9, 12-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Perdrizet, US 5955111 and Rao, PLOS ONE, 12, 7, 2017.
Perdrizet teaches a method according to claim 1, wherein the composition is administered prior to injury, generally from one hour to one week, which range is overlapping with the claimed time frame (Perdrizet, e.g., c3:15-23), but does not expressly teach administering zinc to patients having kidney cancer or for treating ischemia due to kidney cancer. 
Rao teaches zinc preconditioning protects against ischemia reperfusion injury and should be useful in the management of renal cancer (Rao, e.g., pg. 13/15, ⁋ 1). Rao notes the effectiveness of the preconditioning depends on dose of zinc and the duration of ischemic conditions.
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to modify a method as understood from Perdrizet by practicing the method for patients having renal cancer or preconditioning for ischemia caused by renal cancer management as suggested in Rao with a reasonable expectation of success. Since Rao teaches administering zinc may be used as an effective means in managing ischemia associated with renal cancer management, the skilled artisan would have been motivated to adopt the method of Perdrizet for zinc administration for patients suffering from renal cancer with a reasonable expectation of success. 
Accordingly, the subject matter of claims 1-6, 9, 12-17 and 22-24 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        




/SUSAN T TRAN/Primary Examiner, Art Unit 1615